COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-05-398-CV
 
 
IN THE INTEREST OF J.M.H.H. 
AND N.J.R.H., CHILDREN
 
                                               ----------
           FROM THE 322ND
DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion To
Dismiss Appeal.@  It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  
Appellant shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 42.1(d).
 
PER
CURIAM       
 
PANEL D: CAYCE, C.J.;
LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: January 5, 2006
 




[1]See Tex. R. App. P. 47.4.